Citation Nr: 1726716	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-24 935	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a left shoulder disability, rated as 10 percent disabling prior to November 17, 2014, for left acromioclavicular separation status post-surgery, and as 20 percent disabling for limitation of motion of the left shoulder thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter previously came before the Board in January 2015, at which time is issued a remand for further development.  In May 2015, the RO issued a rating decision which increased the Veteran's disability rating from 10 percent to 20 percent, effective November 17, 2014.  As that increased rating does not constitute the maximum schedular rating available for all periods on appeal, the matter remains on appeal.  The Board has recharacterized the issue to include the partial grant, above.

In November 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is associated with the Veterans Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA contract examination in April 2015.  Unfortunately, the range of motion testing conducted during that examination did not specify whether the testing was conducted in active or passive motion, or whether it constituted weight bearing or non-weight bearing motion of the shoulder.  Opposite side testing was also not conducted.  Additionally, because the Veteran did not report flare-ups at the time of the April 2015 examination, the examiner did not discuss the functional impact of flare-ups.  However, flare-ups had been reported at the February 2013 examination; that examination did not contain information as to the expected additional limitation of motion in degrees of lost motion during such flare-ups.  

In light of the above, another examination is necessary.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the disability on appeal.  Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination of his left shoulder.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's left shoulder disability, to include range of motion findings in degrees, evidence of ankylosis, impairment of the humerus, or impairment of the scapula.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion.  Even if flare-ups are not reported at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups reported at the February 2013 examination, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated.  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passible motion, in weight bearing and non-weight bearing positions.  Range of motion testing should also be conducted for the opposite, non-injured, joints, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.
 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




